Citation Nr: 0319441	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








REMAND

The veteran had active duty from October 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran contends that he has developed PTSD as a result 
of his service in Vietnam.  He states that his primary 
stressor was an incident in Phan Thiet just prior to 
Christmas in 1969 when his entire camp was overrun by the 
Viet Cong.  The veteran said that many soldiers were killed, 
some helicopters were destroyed, and that reinforcements were 
needed to retake the camp.  He said that he recalled seeing 
hundreds of body bags after the battle.  

The veteran's personnel records do not show that he 
participated in combat.  His military occupational specialty 
was laundry and bath specialist, and he has not received any 
awards or decorations that tend to indicate he participated 
in combat.  Therefore, the RO forwarded the information 
concerning the veteran's service, including the name of his 
unit, to the Center for Unit Records Research, and requested 
information that would tend to confirm or deny the veteran's 
claimed stressors.  In response, the Center for Unit Records 
Research forwarded information concerning enemy action at 
Phan Thiet in December 1969.  They could not verify that Phan 
Thiet was overrun prior to Christmas 1969.  However, the 
information did indicate that enemy mortar fire and rocket 
fire was sustained at Phan Thiet on at least three occasions 
that month, with no American casualties.  Small arms fire was 
received on another occasion, again with no casualties.  
Civilian casualties, including deaths, were noted on one 
occasion.  

The veteran was afforded a VA psychiatric examination in 
January 2003.  The psychologist reviewed the veteran's claims 
folder, including the records received from the Center for 
Unit Records Research.  It was noted that the veteran's other 
disabilities included organic brain syndrome due to a 
previous automobile accident, and the examiner opined that 
the symptoms from this and other nonservice connected 
disabilities most likely led to the veteran exaggerating his 
stressors.  However, the examiner further opined that the 
documented evidence of mortar and rocket attacks that was 
available was sufficient to support a diagnosis of PTSD.  

At this juncture, the Board notes that while the Center for 
Unit Records Research has indicated that there was some enemy 
action in the form of mortar fire, rocket fire, and small 
arms fire at Phan Thiet in December 1969, neither the 
veteran's personnel records nor any of the records received 
from the Center for Unit Records Research establishes the 
location of the veteran's unit, the 59th Field Service 
Company.  In other words, there is no confirmation that the 
59th Field Service Company was in Phan Thiet at the time of 
the enemy action.  The Board believes that if possible, 
information concerning the locations of the veteran's unit 
while in Vietnam must be obtained prior to accepting the 
occurrence of these stressors.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the Center for 
Unit Records Research (formerly the U.S. 
Armed Services Center for Research of 
Unit Records), at 7798 Cissna Road Suite 
101, Springfield, Va. 22150-3197, and 
attempt to obtain information that would 
tend to confirm or deny the presence of 
the veteran's unit or elements of his 
unit at Phan Thiet in December 1969.  In 
addition, all unit histories, after 
action reports, casualty reports, or 
other relevant reports for the period of 
June 1969 to June 1970 should be 
obtained, with an emphasis on November 
and December 1969.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


